Citation Nr: 1821556	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the character of discharge for the appellant's period of service is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Marine Corps from March 2004 to March 2008.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that the appellant's military service from March 2004 through March 2008 was under "other than honorable conditions" and that he was not entitled to receive VA benefits for that period of service.

This case was previously before the Board in April 2013 and March 2015.  At those times, the appellant's claim was remanded for additional development and due process considerations.  A supplemental statement of the case was issued in August 2014, and the appellant's claim was returned to the Board.

Review of the record reveals communication with the RO wherein the attorney listed on the title page indicated he no longer represented the Veteran.  He has been informed that he will be considered the representative absent a motion for withdrawal filed with the Board.  He is thus listed on the title page as, when provided an opportunity, the Veteran did not select a different representative, and no formal motion for withdrawal has been received.

The Board notes that the appellant requested a hearing before the Board.  However, the appellant failed to appear as scheduled for the Board hearing in February 2018.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2017).


FINDINGS OF FACT

1.  The appellant had service from March 15, 2004 to March 14, 2008 and received an "other than honorable" discharge for drug abuse.

2.  During his period of service, the appellant engaged in willful and persistent misconduct including unauthorized absence, disobeying orders, and drug abuse.  

3.  The Veteran was not insane at the time he committed the in-service misconduct.


CONCLUSION OF LAW

The character of discharge for the appellant's period of service is a bar to Department of Veterans Affairs benefits.  38 U.S.C. § 5303; 38 C.F.R. §§ 3.12, 3.354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran received VCAA notice in February 2008.  Moreover, during the course of the appeal, the RO requested that the appellant provide information regarding the events that led to his discharge, to include any supporting statements or evidence, as well as a statement indicating why he believed his service was honorable. 

Character of Discharge

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."   38 U.S.C. § (101)(2); 38 C.F.R. § 3.1(d) (2017).  Thus, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a) (2017).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars and regulatory bars.  38 U.S.C. § 5303(a); 38 C.F.R. § 3.12(c), (d).  As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days. 38 C.F.R. § 3.12(c). 

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  

As to the regulatory bars, a discharge or release because of one of the offenses listed in 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are: (1) acceptance of an undesirable discharge in lieu of a trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (including conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (i.e., child molestation, prostitution, conduct accompanied by assault or coercion).  38 C.F.R. § 3.12(d). 

A discharge or release because of willful and persistent misconduct will be considered to have been issued under dishonorable conditions.  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that the discharge was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  

Generally, an entire period of service constitutes one period of service, and entitlement to benefits will be determined by the character of the final termination of such a period of service.  See 38 C.F.R. § 3.13(b).  An exception to the general rule provides that a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met:  (1) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time, except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).  Thus, it is possible for a former service member to have multiple periods of service with only the periods ending with a dishonorable discharge providing a bar to VA benefits.

Here, the appellant filed a claim for VA compensation and pension benefits in February 2008.  However, the RO determined that the appellant is not entitled to VA benefits based on his service with the U.S. Marine Corps from March 2004 to March 2008 because he was discharged under "other than honorable conditions."

The record shows that the appellant received counseling during service in April 2005 because he had a severe problem following direct orders; he could not report to work on time; he had an unsatisfactory attitude toward his duties; his military appearance was unsatisfactory; and he had a hygiene problem.

An April 2005 "Charge Sheet" shows that the appellant was charged with violation of Article 86 (Absence without leave) of the Uniform Code of Military Justice (UCMJ) six times during March and April 2005, as well as Article 92 (Failure to obey order or regulation).  He accepted the charges presented to him in May 2005 and received non-judicial punishment.

A January 2008 memorandum from the Battery First Sergeant indicates that the appellant was charged with a violation of Article 112a of the UCMJ after a urinalysis test result for marijuana was positive for marijuana.

A March 2008 Recommendation for Administrative Separation from the Commanding Officer of the 10th Marine Regiment of the U.S. Marine Corps indicates that a recommendation that the appellant be discharged from the Marine Corps under other than honorable conditions was issued.  The recommendation was issued on the basis that the appellant had positive urinalysis test results for marijuana, which resulted in non-judicial punishment for wrongful use of marijuana; the appellant refused substance abuse treatment.  The Commanding Officer noted that the appellant had two episodes of driving under the influence, in February 2007 and November 2007, as well as received 6 non-judicial punishments for unauthorized absence and one non-judicial punishment for disobeying an order in May 2005.  The Commanding Officer indicated that retention of the appellant would be against good order and discipline.

The RO conducted a virtual inquiry with the Department of Defense in March 2008, and it was learned the appellant was discharged in March 2008 from the U.S. Marine Corps under "other than honorable conditions."

As mentioned, the RO, in May 2008, indicated that the appellant is not entitled to VA benefits based on his character of discharge.  In so concluding, the RO determined that the appellant's actions in service which led to the Article 86 and 92 violations constituted willful and persistent misconduct.

The appellant, through his attorney, disagrees with the RO's decision that his military discharge was not honorable for VA purposes.  In January 2009 correspondence, his attorney indicated that the available record discloses no violations of military law subsequent to May 2, 2005, noting that his DD-214 indicates that his Good Conduct Medal period commenced as of that date and that he was a lance corporal at the time of discharge.

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or a wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

In addition, according to 38 C.F.R. § 3.354(a), an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  According to 38 C.F.R. § 3.354(b), when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge, or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.

In this case, the record shows a pattern of behavior that may fairly be characterized as intentional or deliberate; the appellant's behavior was persistent and willful.  38 C.F.R. § 3.1(n).  The appellant committed (and admitted to) multiple infractions of unauthorized absence, disobedience, driving under the influence, and drug abuse.  The appellant's personnel records reflect that the appellant's s disciplinary record resulted from a series of deliberate choices.  The appellant accepted the charges against him and declined to appeal the findings.  The appellant did not indicate that his unauthorized absence was due to hardship or suffering during overseas service, combat wounds, or family emergencies or obligations to third parties.  See 38 C.F.R. § 3.12(c)(6)(ii).  Therefore, the appellant's behavior reflects conscious and persistent acts of misconduct, and constitutes more than a "minor offense," as they precluded the performance of his military duties.  See Stringham v. Brown, 8 Vet. App. 445 (1995).   

Moreover, beyond the infractions committed, there is no evidence to suggest that, during his service, the appellant had a psychosis, interfered with the peace of society or was otherwise antisocial as contemplated by the regulations.  38 C.F.R. § 3.354(a).  As such, the insanity exception to the bar of benefits based on discharge under dishonorable conditions is not for application in this case.

The Board acknowledges the argument by the appellant's attorney, that the appellant should not be barred from VA benefits because the appellant's DD-214 indicates that his Good Conduct Medal period commenced as of May 2, 2005, and the appellant was a lance corporal at the time of discharge.  However, the Board points out that the appellant continued to violate military law following the May 2, 2005 award period.  To this point, the Board reiterates that the record reflects that the appellant had two instances of driving under the influence in 2007 and that the appellant received non-judicial punishment in 2008, in connection with his wrongful use of marijuana, and that the appellant was counseled regarding his two episodes of driving under the influence.  As such, the Board finds the appellant engaged in continuing acts of misconduct even after May 2005.  

Accordingly, the appellant's character of discharge for his period of service in the U.S. Marine Corps is a complete bar to VA benefits, other than health care under 38 U.S.C. Chapter 17.  See 38 C.F.R. § 3.360(b).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).



ORDER

The character of discharge for the appellant's period of service is a bar to Department of Veterans Affairs benefits.










____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


